DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 were pending for examination in the application filed April 24, 2020. Claims 1, 3, 5-12 are amended, claim 4 is cancelled, and claim 13 is added as of the remarks and amendments received March 22, 2021. Accordingly, claims 1-3 and 5-13 are pending in the application for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-13 are being rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki; U.S. Patent Application Publication 2020/0298835 A1), and further in view of Publicover et al. (Publicover; U.S. Patent Application Publication 2020/0242924 A1).
Regarding Claim 1, (Currently Amended) Suzuki discloses aspects of the management device (Parking Control Apparatus 100), comprising: 
a processor that executes instructions to:
a plurality of vehicles (cameras 1a to 1d capture images of boundary lines of parking spaces around the vehicle V and objects existing around the parking spaces. The cameras 1a to 1d may be CCD cameras, infrared cameras, or other appropriate imaging devices.); and 
guide a second vehicle having a smaller vehicle body than a vehicle body of a first vehicle to the specific area when information indicating that there is no first stop space and there is a second stop space in the specific area is acquired, based on the use situation (control device detects the situation in which the [0053]…control device 10 detects empty parking spaces using the detection data from the ranging devices 2 and the detection data extracted from the captured images. The control device 10 detects available parking spaces from among the parking spaces. The available parking spaces are parking spaces which are empty (i.e., other vehicles are not parked) and to which routes for completing the parking can be calculated. The target parking space for parking the vehicle is specified from among the available parking spaces. In one or more embodiments of the present invention, the condition that a parking route can be calculated means that a trajectory of the route from the current position to a target parking position can be rendered on the road surface coordinates without interfering with objects (including parked vehicles). [0054] In step 103, the control device 10 transmits the available parking spaces to the operation terminal 5, controls the display 53 to display the available parking spaces, and requests the operator M to input selection information of the target parking position for parking the vehicle V. The target parking position may be automatically selected by the control device 10 or the parking facility side. When the operation command of specifying a parking space is input to the operation terminal 5, the parking space is set as the target parking position.)
wherein, in a case in which the first vehicle and the second vehicle sequentially wait for the use of the specific area, the processor that executes instructions to:
guide the second vehicle to the specific area when there is no first stop space and there is the second stop space (¶0089-0091), and 
guides the first vehicle to the specific area when there is the first stop space ([0089] FIG. 8A is a prediction diagram of a state in which the vehicle V1 is parked in the target parking space PL along the first route RT1. Another vehicle V2 is present next to the target parking space PL. When the existence areas of the target parking space PL and the other vehicle V2 overlap or when the distance between the target parking space PL and the other vehicle V2 is less than a predetermined distance, the execution of the first control is difficult and the control device 10 therefore determines to suspend/cancel the execution of the first control instruction. The control device 10 may determine to suspend/cancel the execution of the first control instruction when the distance between the target parking space PL and the other vehicle V2 is short and it is difficult to open the side door of the vehicle V1 after the execution of the first control. 
Suzuki does not explicitly state not able to stop and parallel.
In the same field of endeavor, Publicover discloses a plurality of vehicles parallel to a road and in line with other parked vehicles ([0059] In FIG. 6 a block diagram showing details of the Parking Space Data Structure 1112 is shown. The Parking Space data structure 1112 includes the location (e.g., GPS coordinates or other locating information) of a Parking Space; the level (e.g., floor number or distance above or below ground level); style (e.g., parallel parking, angle or diagonal parking, perpendicular or bay parking, and valet parking); clearance (maximum height of Vehicle Extent for access to parking); span (the measure of the available parking area that may be occupied by one or more Vehicles); type (unique, discrete, marked parking or variable, continuous parking); Priority Determination Factors PDF(s) attributes 1112-60 such as handicapped parking, resident only hours (e.g., from 6 pm to 7 am), loading zone hours, etc.; restrictions and/or conditions of parking 1112-70; description of Parking Space including technical details and/or photographs 1112-40; bonus features of Parking Space (e.g., charging station, running water, bathroom, or other services) 1112-50. A parking space data structure 1112 is also associated with one or more access points 1112-80. An access point 1112-80 contains a path that may include GPS coordinates or other location information to provide a customer with directions from a Parking Space to an exit or access point (e.g., take the elevator in the northwest corner down to the second floor to exit the parking building on Oak Street). An access point also contains a means of access, such as stairs, ramps, escalators, elevators, and/or shuttle bus. The access point 1112-80 may also include a human readable description for use by a person in understanding how to exit a parking structure and subsequently return to their Vehicle. An access point 1112-80 also includes the GPS or other identifying coordinates of the exit or access point, such as the GPS of the 183 Oak Street pedestrian entryway. [0074] The availability of the space between parked vehicles will be specific to the vehicle (and possibly driver) searching for space, taking into account its Vehicle Extent (e.g., length), any requirements for access that require additional space around the vehicle, and any extra distance required for safe maneuvering into the space, such as by parallel parking. However, for vehicles equipped with automated means for parallel parking, this extra distance may be less. The extra distance is optionally variable to add extra space for drivers less confident in their ability to parallel park or to take into account the difficulty of parking on steep slopes, in particular for vehicles with manual transmissions. Additional space around a vehicle may be required for a disabled vehicle, such as due to vehicle failure, to provide more efficient or easier access to the disabled vehicle so that it may be loaded/attached more readily to a tow truck or so that it may be accessed in place for repair. Alternatively, extra access space may be required around a parked vehicle, to allow for vehicle service access in the vehicle's parked location, such as replacing a windshield, washing and detailing a vehicle, or loading/unloading large objects into/from a parked vehicle. Such additional space requirements may not be required throughout the whole time a vehicle is parked, for example, extra space to allow easier parking and egress, are only required at the beginning and end of the time, whereas during the vehicle's parked occupation of the space, other vehicles requiring less space buffer may temporarily park closer. Likewise, any extra space required to service a vehicle or load/unload a vehicle may only be required for a portion of the time a vehicle is parked. [0084] The availability of the space between parked vehicles will be specific to the Vehicle searching for space and its Vehicle Extent, taking into account its length, and any extra distance required for safe maneuvering into the space, such as by parallel parking. However for vehicles equipped with automated means for parallel parking, this extra distance may be less, and is optionally variable to add extra space for drivers less confident in their ability to parallel park or for taking into account the difficulty of parking on steep slopes, in particular for vehicles with manual transmissions. In the case of Vehicles that position themselves automatically into a Parking Space, the Vehicle Extent required may be less in the case that the occupants vacate the Vehicle before it is positioned in a Parking Space, and thus no extra space is required for opening the Vehicle doors.), and wherein the first stop space having a length this is longer than a first length of the first vehicle, is a space in which the first vehicle or the second vehicle is able to stop, and the second stop space having a length that is longer than a second length of the second vehicle, is a space in which the first vehicle is not able to stop and the second vehicle is able to stop (5. Parking Spaces [0073] Parking Spaces can consist of, for example, normal street parking, privately owned lots, valet parking lots, and private driveways, including the street Parking Spaces whose use blocks access or egress from a private driveway or garage door. Parking spaces can be unique/discrete, such as those defined by lines in a parking lot or spacer markings in street parking lanes used to associate vehicles with specific conventional parking meters. Alternatively, Parking Spaces can be variable/continuous with allocatable portions delineated by the length of empty spaces detected between Vehicle Extents and/or other obstacles (e.g., column, wall, fire hydrant, or curb), and hence allocated to vehicles based on Vehicle Extent. It should be understood that as not all spaces are sufficient for all vehicles due to Vehicle Extent such as length variation and driver ability variation, the definition of space for each parking request can take into account the specifics of the vehicle 50 and driver ability, among other parameters, discussed further below. It should be understood that vehicle 50 may include motorcycles, bicycles, cars, sedans, trucks, motorhomes, SUVs, etc. [0074] The availability of the space between parked vehicles will be specific to the vehicle (and possibly driver) searching for space, taking into account its Vehicle Extent (e.g., length), any requirements for access that require additional space around the vehicle, and any extra distance required for safe maneuvering into the space, such as by parallel parking. However, for vehicles equipped with automated means for parallel parking, this extra distance may be less. The extra distance is optionally variable to add extra space for drivers less confident in their ability to parallel park or to take into account the difficulty of parking on steep slopes, in particular for vehicles with manual transmissions. Additional space around a vehicle may be required for a disabled vehicle, such as due to vehicle failure, to provide more efficient or easier access to the disabled vehicle so that it may be loaded/attached more readily to a tow truck or so that it may be accessed in place for repair. Alternatively, extra access space may be required around a parked vehicle, to allow for vehicle service access in the vehicle's parked location, such as replacing a windshield, washing and detailing a vehicle, or loading/unloading large objects into/from a parked vehicle. Such additional space requirements may not be required throughout the whole time a vehicle is parked, for example, extra space to allow easier parking and egress, are only required at the beginning and end of the time, whereas during the vehicle's parked occupation of the space, other vehicles requiring less space buffer may temporarily park closer. Likewise, any extra space required to service a vehicle or load/unload a vehicle may only be required for a portion of the time a vehicle is parked. [0075] Within the reservation calendar 1112-10, temporary extra space may be represented by using a rectilinear polygon for a reservation calendar entry 1112-20, such as the examples shown in FIG. 17. For example, in FIG. 17, an exemplary reservation calendar 1112-10 is shown in which vehicle reservation calendar entry 1112-20.1 shows that vehicle 1 was parked at 11:00 am in a space of 8 feet, but at 11:20 am an additional 4 feet of space was required at the rear of the vehicle for twenty minutes, such as to allow loading large materials into the rear of the vehicle, and then at 11:40 am the vehicle space reverted to its original footprint of 8 feet until the vehicle vacated the space at 12:00 pm. This allowed vehicle 6 to park at 11:50 am utilizing the no longer needed loading space behind vehicle 1. Another example is found for exemplary vehicle reservation calendar entry 1112-20.2 for vehicle 2, in which vehicle 2 owner was scheduled to arrive between 11:00 am and 11:10 am and required easy parking access of an additional four feet of space behind the vehicle to make parking easier, then the vehicle 2 owner was scheduled to leave between 11:30 am and 11:40 am and required an additional two feet in front of their vehicle for easy egress. Vehicles 4 and 5 occupied the buffer space behind the vehicle 2 after it was parked and vehicle 3 occupied the buffer space in front of vehicle 2 before it was scheduled to leave. Another example is found for exemplary vehicle reservation calendar entry 1112-20.3 for vehicle 7, in which vehicle 7 owner scheduled their vehicle 7 to have a detail wash from 1:15 pm to 1:45 pm that requires an extra 1 foot of space both in front of and behind the vehicle 7 to facilitate its being washed which is currently transpiring at the present time of 1:30 pm. In anticipation of the detail service completing at 1:45 pm, vehicle 8 has a reservation in the calendar for 1:50 pm that overlaps the extra space needed behind vehicle 7 while it is being washed. [0076] Allocation of Parking Spaces can include the PSC 1100 consideration of a space range to optimize its use pattern projected into the future planned space utilization as recorded in reservation calendar 1112-10, such as shown in FIG. 17. Vehicles can be directed where to park by routing processor 1113 within a space range to optimize its use pattern projected into the future planned space utilization of reservation calendar 1112-10 (for example, a Vehicle 50 may be directed by routing processor 1113 to park in the middle of the large space that can accommodate multiple Vehicles 50, or alternatively a Vehicle 50 may be directed to park at the front or the rear of a long Parking Space, or alternatively to leave ½ space in front so that when the vehicle ahead leaves, there will be extra-long space needed by the next occupant). Such direction may be fine-tuned using the images provided by camera sensor 1211 and analyzed by the microprocessor 1212 to direct the vehicles to a precise desired location within a space. For example, in FIG. 16, vehicle 8 that arrives at 10:45 am is directed to park precisely between existing parked vehicles 4 and 5 according to Reservation Calendar 1112-10 and Reservation calendar entry 1112-20, leaving an exact space between itself and vehicle 4 such that later arriving vehicle 10 will fit and leaving an exact space between itself and vehicle 5 such that later arriving vehicle 9 will also fit. In the event that vehicle 8 is detected, such as by images provided by camera sensor 1211 to have incorrectly parked, for example, causing vehicle 9 to no longer fit, then Reservation Calendar 1112-10 is updated to reflect the actual vehicle 8 positioning in its Reservation Car Entry 1112-20. Such space updates may be communicated via Signal Processor 1115 to Request Processor 1111, causing a new search of Parking Space Data Structure 1112 for affected vehicles such as vehicle 9, possibly including reassignment of other, now non-optimal, vehicles such as 10 to find a reasonable replacement solution in the vicinity of vehicle 8. [0077] Also as shown in FIG. 16, vehicle 11 has a backup Parking Space Allocation from 1:00 pm to 1:30 pm to fit between vehicle 1 and vehicle 8 and which is a part of a containing Parking Space reservation that bundles together several Parking Space Allocations, including the one shown here in FIG. 16. This Parking Space Allocation is behind the one for vehicle 4 and will only be available if vehicle 4 ultimately vacates the space before the end of its reserved Parking Space Allocation that has an actualized start time but pending end time that is allocated up until 2:45 pm. Vehicle 4 may have, for example, a predicted vacancy probability of 27% by 1:00 pm.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Suzuki with the teachings of Publicover to dictate vehicle stoppage by size, as extra access space may be required around a parked vehicle, to allow for vehicle service access in the vehicle's parked location, such as replacing a windshield, washing and detailing a vehicle, or loading/unloading large objects into/from a parked vehicle. 
Regarding Claim 2, (Original) Suzuki discloses the aspects of the management device according to claim 1, wherein the specific area is an area different from a parking lot, the specific area being an area in which a user of the vehicle boards, an area in which the user alights, an area in which the user takes luggage out of the vehicle, or an area in which the user loads luggage into the vehicle (boarding and luggage: [0062] The “predetermined distance” between an object and the evacuation space (the position at which the vehicle V1 is located after the first control) may be defined as a distance between the object and an opening part of the vehicle V1. Examples of the opening part include a side opening part provided on the side of the vehicle V1 and a rear opening part provided on the rear of the vehicle. Examples of the side opening part include a pull-type side door and a slide-type side door. The predetermined distance may be set to a distance in accordance with the size and/or the movable range (the maximum distance at the time of opening) of each side door of the vehicle V1. Different predetermined distances may be set for a pull-type door vehicle V1 and a slide-type door vehicle V1. As for the predetermined distance for a side opening part of the vehicle V1, the distance for a right-side opening part and the distance for a left-side opening part may be different values. The “predetermined distance” between the object and the evacuation space (or the opening part) may be set in accordance with a space required for an occupant to open the door and get into the vehicle V1. The space required for getting into the vehicle may be preliminarily defined in accordance with the vehicle type and stored in the storage device 132 so as to be readable. [0063] The rear opening part is a trunk door or a hatchback door. Examples of the rear opening part include a pull-type back door and a hatch-type door. The predetermined distance may be set to a distance in accordance with the size and/or the movable range (the maximum distance at the time of opening) of each back door of the vehicle V1. Different predetermined distances may be set for a pull-type door vehicle V1 and a hatch-type door vehicle V1. The predetermined distance between the object and the opening part may be set in accordance with a space required for an occupant to enter the space between the back door (opening part) and the object and open the back door to take out a baggage from the trunk or rear seat. The space required for handling a baggage in the trunk or rear seat may be preliminarily defined in accordance with the vehicle type and stored in the storage device 132 so as to be readable. As for the back door, different predetermined distances may be set for a trunk-type vehicle V1 and a hatchback-type vehicle V1.).
Regarding Claim 3, (Currently Amended) Suzuki discloses the aspects of the management device according to claim 1, wherein the vehicle is a vehicle that exits a parking lot through automated driving or a vehicle that enters the parking lot from the specific area through the automated driving (autonomous: [0051] The parking control apparatus 100 according to one or more embodiments of the present invention has a function of moving the vehicle V in an autonomous manner to a parking space on the basis of the operation command acquired from outside of the vehicle.).
Regarding Claim 5, (Currently Amended) Suzuki discloses the aspects of the management device according to claim 1, wherein an order of use of the specific area is set based on an order of arrangement of vehicles at a position designated for use of the specific area (order of parking of V1, V2 and availability of the spaces, [0089] FIG. 8A is a prediction diagram of a state in which the vehicle V1 is parked in the target parking space PL along the first route RT1. Another vehicle V2 is present next to the target parking space PL. When the existence areas of the target parking space PL and the other vehicle V2 overlap or when the distance between the target parking space PL and the other vehicle V2 is less than a predetermined distance, the execution of the first control is difficult and the control device 10 therefore determines to suspend/cancel the execution of the first control instruction. The control device 10 may determine to suspend/cancel the execution of the first control instruction when the distance between the target parking space PL and the other vehicle V2 is short and it is difficult to open the side door of the vehicle V1 after the execution of the first control. At this time, the reference position PV of the vehicle V1 is located at coordinates X0 and Y0. As illustrated in the figure, the distance CLR between the other vehicle V2 (object) and the vehicle V1 is less than a predetermined distance and, therefore, the opening part cannot be opened. [0090] FIG. 8B is a diagram when viewing from above a state in which the vehicle V1 is moved forward along a second route RT2F for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X1 and Y1. A clearance CL is formed between the vehicle V1 located in the evacuation space and the other vehicle V2. The clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in a range RR. The reference position PV of the vehicle V1 is located at the coordinates X1 and Y1 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted in the vehicle travel direction on the X axis. [0091] FIG. 8C is a diagram when viewing from above a state in which the vehicle V1 is moved backward along a second route RT2B for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X2 and Y2. A clearance CLR is formed between the door DR of the vehicle V1 located in the evacuation space and the other vehicle V2 (object). The right-side clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in the range RR. The reference position PV of the vehicle V1 is located at the coordinates X2 and Y2 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted to the rear side opposite to the vehicle travel direction on the X axis. See also teachings for directing by size of Publicover).
Regarding Claim 6, (Currently Amended) Suzuki discloses the aspects of the management device according to claim 1, wherein the processor executes further instructions to: guide the second vehicle to pass the first vehicle when guiding the second vehicle to the specific area (guide V1 to different area when V2 is not optimally parked, [0089] FIG. 8A is a prediction diagram of a state in which the vehicle V1 is parked in the target parking space PL along the first route RT1. Another vehicle V2 is present next to the target parking space PL. When the existence areas of the target parking space PL and the other vehicle V2 overlap or when the distance between the target parking space PL and the other vehicle V2 is less than a predetermined distance, the execution of the first control is difficult and the control device 10 therefore determines to suspend/cancel the execution of the first control instruction. The control device 10 may determine to suspend/cancel the execution of the first control instruction when the distance between the target parking space PL and the other vehicle V2 is short and it is difficult to open the side door of the vehicle V1 after the execution of the first control. At this time, the reference position PV of the vehicle V1 is located at coordinates X0 and Y0. As illustrated in the figure, the distance CLR between the other vehicle V2 (object) and the vehicle V1 is less than a predetermined distance and, therefore, the opening part cannot be opened. [0090] FIG. 8B is a diagram when viewing from above a state in which the vehicle V1 is moved forward along a second route RT2F for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X1 and Y1. A clearance CL is formed between the vehicle V1 located in the evacuation space and the other vehicle V2. The clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in a range RR. The reference position PV of the vehicle V1 is located at the coordinates X1 and Y1 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted in the vehicle travel direction on the X axis. [0091] FIG. 8C is a diagram when viewing from above a state in which the vehicle V1 is moved backward along a second route RT2B for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X2 and Y2. A clearance CLR is formed between the door DR of the vehicle V1 located in the evacuation space and the other vehicle V2 (object). The right-side clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in the range RR. The reference position PV of the vehicle V1 is located at the coordinates X2 and Y2 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted to the rear side opposite to the vehicle travel direction on the X axis. See also teachings for directing by size of Publicover).
Regarding Claim 7, (Currently Amended) Suzuki discloses the aspects of the management device according to claim 6, wherein, when the first vehicle and a plurality of second vehicles sequentially wait for use of the specific area in this order and the second stop space appears continuously, the processor executes further instructions to: limit a number of second vehicles that pass the first vehicle (guide limited routes based on the vehicle distances and parking availability, [0089] FIG. 8A is a prediction diagram of a state in which the vehicle V1 is parked in the target parking space PL along the first route RT1. Another vehicle V2 is present next to the target parking space PL. When the existence areas of the target parking space PL and the other vehicle V2 overlap or when the distance between the target parking space PL and the other vehicle V2 is less than a predetermined distance, the execution of the first control is difficult and the control device 10 therefore determines to suspend/cancel the execution of the first control instruction. The control device 10 may determine to suspend/cancel the execution of the first control instruction when the distance between the target parking space PL and the other vehicle V2 is short and it is difficult to open the side door of the vehicle V1 after the execution of the first control. At this time, the reference position PV of the vehicle V1 is located at coordinates X0 and Y0. As illustrated in the figure, the distance CLR between the other vehicle V2 (object) and the vehicle V1 is less than a predetermined distance and, therefore, the opening part cannot be opened. [0090] FIG. 8B is a diagram when viewing from above a state in which the vehicle V1 is moved forward along a second route RT2F for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X1 and Y1. A clearance CL is formed between the vehicle V1 located in the evacuation space and the other vehicle V2. The clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in a range RR. The reference position PV of the vehicle V1 is located at the coordinates X1 and Y1 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted in the vehicle travel direction on the X axis. [0091] FIG. 8C is a diagram when viewing from above a state in which the vehicle V1 is moved backward along a second route RT2B for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X2 and Y2. A clearance CLR is formed between the door DR of the vehicle V1 located in the evacuation space and the other vehicle V2 (object). The right-side clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in the range RR. The reference position PV of the vehicle V1 is located at the coordinates X2 and Y2 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted to the rear side opposite to the vehicle travel direction on the X axis, See also teachings for directing by size of Publicover).
Regarding Claim 8, (Currently Amended) Suzuki discloses the aspects of the management device according to claim 1, wherein, when the second vehicle is a vehicle needing use of the first stop space designated in advance, the processor executes further instructions to: guide the second vehicle as the first vehicle ([0089] FIG. 8A is a prediction diagram of a state in which the vehicle V1 is parked in the target parking space PL along the first route RT1. Another vehicle V2 is present next to the target parking space PL. When the existence areas of the target parking space PL and the other vehicle V2 overlap or when the distance between the target parking space PL and the other vehicle V2 is less than a predetermined distance, the execution of the first control is difficult and the control device 10 therefore determines to suspend/cancel the execution of the first control instruction. The control device 10 may determine to suspend/cancel the execution of the first control instruction when the distance between the target parking space PL and the other vehicle V2 is short and it is difficult to open the side door of the vehicle V1 after the execution of the first control. At this time, the reference position PV of the vehicle V1 is located at coordinates X0 and Y0. As illustrated in the figure, the distance CLR between the other vehicle V2 (object) and the vehicle V1 is less than a predetermined distance and, therefore, the opening part cannot be opened. [0090] FIG. 8B is a diagram when viewing from above a state in which the vehicle V1 is moved forward along a second route RT2F for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X1 and Y1. A clearance CL is formed between the vehicle V1 located in the evacuation space and the other vehicle V2. The clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in a range RR. The reference position PV of the vehicle V1 is located at the coordinates X1 and Y1 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted in the vehicle travel direction on the X axis. [0091] FIG. 8C is a diagram when viewing from above a state in which the vehicle V1 is moved backward along a second route RT2B for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X2 and Y2. A clearance CLR is formed between the door DR of the vehicle V1 located in the evacuation space and the other vehicle V2 (object). The right-side clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in the range RR. The reference position PV of the vehicle V1 is located at the coordinates X2 and Y2 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted to the rear side opposite to the vehicle travel direction on the X axis, See also teachings for directing by size of Publicover).
Regarding Claim 9, (Currently Amended) Publicover further teaches the aspects of the management device according to claim 1, wherein the processor executes further instructions to: 
impart a reward to the first vehicle when the second vehicle has preference over the first vehicle in a case in which there is no first stop space and there is the second stop space in the specific area ([0094] In FIG. 5 a block diagram showing details of the Customer Account Data Structure 1117 is shown. The customer account data structure 1117 includes identifying information 1117-40 to uniquely describe a customer; parking activity 1117-10 that includes customer records and logs, times and locations, credits and incentives, and parking space reservations; priority determination factors PDF(s) 1117-20; loyalty rewards points 1117-20 including balance and transactions; associated funding sources 1117-30 including bank account and routing numbers, credit cards, accounts with automated toll collection systems (e.g., E-ZPass®); one or more vehicle associations 1117-60 that are linked to Vehicle 50 and include routing preferences, the dates and times that the Vehicle 50 is associated with the customer (e.g., such as for a rental vehicle); one or more Parking Space associations that are linked to Parking Space data structure 1112 and include the dates and times of start and end of a parking association (e.g., a Parking Space Allocation); a link to one or more ParkGroup 1118 that include an association identifier, a maximum distance from other ParkGroup members, and/or a trade-off ratio between Parking Space proximity within the ParkGroup and increased distance from target location. [0143] As a preferred mode is to collect revenue automatically via a subscription to the TPMS 1000 in which users provide billing information 1117-30, users can be offered financial incentives, such as parking discounts and/or rewards points 1117-50 for confirming that they intend to leave at the predicted or specified time and/or actually have vacated a Parking Space before a specified time. In the case that a user's plans change, they register a willingness to accept bids to leave early with TMPS 1000, or they receive notice of inducement to leave early due to increased parking demand and they may optionally choose to vacate their Parking Space earlier than their originally predicted or specified time, in some cases having already committed and/or paid for such time, they may receive a portion of any revenues collected for subsequent vehicles parked in, or overlapping a portion of, their vacated Parking Space for the duration of their originally scheduled occupation. For public Parking Spaces (e.g., street parking), the municipality that controls the public Parking Spaces may also receive a portion of any revenues collected. For non-public Parking Spaces (e.g., private driveways and paid structures), the governing municipality may apply a surcharge or tax to any revenues collected. Such revenue sharing computations may optimize revenue for the operators of TMPS by sharing such revenue using a formula such that the net revenue collected always exceeds that were the user not to have vacated their Parking Space earlier than previously committed. Such information on each potential user is stored in the Customer Account Data Structure 1117. [0144] The incentive for providing concurrent or subsequent notification of vacating a sport and/or an estimate of when they expect to vacate a Parking Space can be a reduction in parking fees, earning rewards points 1117-50 that can be accumulated and redeemed against future parking, or a future credit, premium or advantage (such as enhanced PDFs 1117-20). [0167] Employees with special needs, seniority or rank can have PDF(s) 1117-20 that grant them preferred access to handicapped or closer Parking Spaces. The methods disclosed herein further enable a better utilization of handicap Parking Spaces now by allowing use as premium parking when not needed. Employees preferring the exercise of walking to and from their vehicles can specify this preference for recording in customer account data structure 1117 and be parked further away, possibly being awarded financial incentives in charging processor 1114 such as by granting of rewards points 1117-50 on behalf of their employer upon validation by TPMS 1000.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Suzuki with the teachings of Publicover to optimize revenue and space usage. 
Regarding Claim 10, (Currently Amended) Suzuki discloses the aspects of the management device according to claim 1, wherein, when there is no first stop space and there is the second stop space in the specific area, and a vehicle stopping in a space adjacent to the second stop space is estimated to start to travel within a predetermined time, the processor executes further instructions to: interrupt guidance of the second vehicle to the specific area or guide the first vehicle to the specific area ([0089] FIG. 8A is a prediction diagram of a state in which the vehicle V1 is parked in the target parking space PL along the first route RT1. Another vehicle V2 is present next to the target parking space PL. When the existence areas of the target parking space PL and the other vehicle V2 overlap or when the distance between the target parking space PL and the other vehicle V2 is less than a predetermined distance, the execution of the first control is difficult and the control device 10 therefore determines to suspend/cancel the execution of the first control instruction. The control device 10 may determine to suspend/cancel the execution of the first control instruction when the distance between the target parking space PL and the other vehicle V2 is short and it is difficult to open the side door of the vehicle V1 after the execution of the first control. At this time, the reference position PV of the vehicle V1 is located at coordinates X0 and Y0. As illustrated in the figure, the distance CLR between the other vehicle V2 (object) and the vehicle V1 is less than a predetermined distance and, therefore, the opening part cannot be opened. [0090] FIG. 8B is a diagram when viewing from above a state in which the vehicle V1 is moved forward along a second route RT2F for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X1 and Y1. A clearance CL is formed between the vehicle V1 located in the evacuation space and the other vehicle V2. The clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in a range RR. The reference position PV of the vehicle V1 is located at the coordinates X1 and Y1 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted in the vehicle travel direction on the X axis. [0091] FIG. 8C is a diagram when viewing from above a state in which the vehicle V1 is moved backward along a second route RT2B for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X2 and Y2. A clearance CLR is formed between the door DR of the vehicle V1 located in the evacuation space and the other vehicle V2 (object). The right-side clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in the range RR. The reference position PV of the vehicle V1 is located at the coordinates X2 and Y2 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted to the rear side opposite to the vehicle travel direction on the X axis, Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Suzuki with the teachings of Publicover to dictate vehicle stoppage by size, as extra access space may be required around a parked vehicle, to allow for vehicle service access in the vehicle's parked location, such as replacing a windshield, washing and detailing a vehicle, or loading/unloading large objects into/from a parked vehicle.).
Regarding Claim 11, the aspects of the management method, are interpreted and rejected in light of the claim 1 rejection as stated above.
Regarding Claim 12, the aspects of the non-transitory computer-readable storage medium that stores a computer program to be executed by a computer are interpreted and rejected in light of the claim 1 rejection as stated above.
Regarding Claim 13, (New) Suzuki further teaches the aspects of the management device according to Claim 1, wherein the first stop spacing having a length that is not longer than a total length of the first length of the first vehicle and the second length of the second vehicle, and is a space in which the first vehicle and the second vehicle is not able to stop at a same time ([0064] When a plurality of candidates for the evacuation space can be set, the evacuation space may be set so as to be able to ensure the longest predetermined distance (a clearance having the widest width, the widest clearance), or the evacuation space may also be set to a position closest to the operator M. The position of the operator M can be acquired using the previously described scheme. When a plurality of candidates for the evacuation space can be set, the evacuation space closest to the position of the occupant detected by the seating sensor 80 can be selected and set. When the occupant is seated in the driver seat, the evacuation space may be set closest to the opening part on the driver seat side. [0089] FIG. 8A is a prediction diagram of a state in which the vehicle V1 is parked in the target parking space PL along the first route RT1. Another vehicle V2 is present next to the target parking space PL. When the existence areas of the target parking space PL and the other vehicle V2 overlap or when the distance between the target parking space PL and the other vehicle V2 is less than a predetermined distance, the execution of the first control is difficult and the control device 10 therefore determines to suspend/cancel the execution of the first control instruction. The control device 10 may determine to suspend/cancel the execution of the first control instruction when the distance between the target parking space PL and the other vehicle V2 is short and it is difficult to open the side door of the vehicle V1 after the execution of the first control. At this time, the reference position PV of the vehicle V1 is located at coordinates X0 and Y0. As illustrated in the figure, the distance CLR between the other vehicle V2 (object) and the vehicle V1 is less than a predetermined distance and, therefore, the opening part cannot be opened. [0090] FIG. 8B is a diagram when viewing from above a state in which the vehicle V1 is moved forward along a second route RT2F for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X1 and Y1. A clearance CL is formed between the vehicle V1 located in the evacuation space and the other vehicle V2. The clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in a range RR. The reference position PV of the vehicle V1 is located at the coordinates X1 and Y1 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted in the vehicle travel direction on the X axis. [0091] FIG. 8C is a diagram when viewing from above a state in which the vehicle V1 is moved backward along a second route RT2B for the vehicle V1 to leave from the target parking space PL. The second route is calculated to guide the vehicle V1 to the evacuation space at which the other vehicle V2 (object) is left with a predetermined distance or more from the opening part of the vehicle V1. The reference position PV of the vehicle V1 located in the evacuation space after the execution of the second control is located at coordinates X2 and Y2. A clearance CLR is formed between the door DR of the vehicle V1 located in the evacuation space and the other vehicle V2 (object). The right-side clearance CLR formed between the door DR of the vehicle V1 and the other vehicle V2 is not less than a predetermined distance. The vehicle V1 moves to the evacuation space thereby to allow the right-side door DR to be moved in the range RR. The reference position PV of the vehicle V1 is located at the coordinates X2 and Y2 when the second control is executed to move the vehicle V1 to the evacuation space. Compared with the position of the vehicle V1 represented by the coordinates X0 and Y0 illustrated in FIG. 8A, the position of the vehicle V1 is shifted to the rear side opposite to the vehicle travel direction on the X axis, Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Suzuki with the teachings of Publicover to dictate vehicle stoppage by size, as extra access space may be required around a parked vehicle, to allow for vehicle service access in the vehicle's parked location, such as replacing a windshield, washing and detailing a vehicle, or loading/unloading large objects into/from a parked vehicle.), in parallel to the road and in line with the other parked vehicles (see figure 3A discussions and the combination with Publicover which teaches the parallel parking).

Response to Arguments
Applicants’ arguments filed March 22, 2021 regarding claims 1-3 and 5-13 have been fully and completely considered but are not persuasive. The arguments which have not been rendered moot by Applicants’ claim amendments have been addressed below.
Responses:
The Examiner most respectfully disagrees with Applicants’ assertion that neither Suzuki et al. nor Publicover et al. teach or suggest: wherein, in a case in which the first vehicle and the second vehicle sequentially wait for use of the specific area, the processor that executes instructions to: guide the second vehicle to the specific area when there is no first stop space and there is a second stop space, and guide the first vehicle to the specific area when there is the first stop space, as set forth in independent claim 1, and similarly set forth in independent claims 11 and 12. Applicant's arguments fail to comply with 37 CFR 1.111(b) because the arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The combination of references teaches these elements as set forth in the rejection above, Suzuki namely paragraphs ¶0089-0091 and Publicover namely paragraphs ¶0059, ¶0073-0077. These paragraphs teach in combination guide the second vehicle to the specific area when there is no first stop space and there is a second stop space, and guide the first vehicle to the specific area when there is the first stop space, and therefore, the rejection is respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Mimura et al. disclosed PICK-UP MANAGEMENT DEVICE, PICK-UP CONTROL METHOD, AND STORAGE MEDIUM (U.S. Patent Application Publication 2020/0262453 A1).
[0106] FIG. 6 is a diagram showing an example of the occupant candidate information 542. As in the example shown in FIG. 6, the occupant candidate information 542 includes a group ID indicating a relationship between the occupant candidates, vehicle information (for example, information for identifying a vehicle into which the occupant candidate has got, and information of a vehicle into which the occupant candidate desires to get reported by the occupant candidate), a gender, an age, a degree of difficulty when the occupant candidate gets into the vehicle, the presence/absence of the next schedule after a pick-up and a scheduled time thereof, a scheduled movement distance, and information such as priority at the time of a getting-into/out process set by the acquirer 520 on the basis of the above information. The degree of difficulty when the occupant candidate gets into the vehicle is an index indicating a possibility that a long period of time will be required when the occupant candidate gets into or out of the vehicle. For example, the acquirer 520 sets a high degree of difficulty when the occupant candidate gets into the vehicle for an occupant candidate requiring assistance from another person when he/she gets into or out of the vehicle, an occupant candidate who is carrying a large amount of luggage per occupant candidate, an infant or elderly occupant candidate, an occupant candidate using a wheelchair or a cane, and the like. The priority at the time of the getting-into/out process is an index when a position where the vehicle associated with each occupant candidate is stopped is determined by comparing occupant candidates using the pick-up area 320 in the same time period according to information such as the degree of difficulty when the occupant candidate gets into the vehicle, the presence or absence of the next schedule after the pick-up and the scheduled time thereof, and the scheduled movement distance. The acquirer 520 sets the priority of the occupant candidate having a high degree of difficulty when the occupant candidate gets into the vehicle to high priority and preferentially assigns the pick-up area 320 at a position where it is easy to get into or out of the vehicle. In the priority at the time of the getting-into/out process, the status of the occupant candidate at the visiting destination facility (for example, a position or an official position, membership, a degree of contribution, an amount of money of purchase, a length of stay, or the like at the visiting destination facility) may be considered. The priority at the time of the getting-into/out process may be represented by evaluation categories such as “high”, “medium”, and “low” or may be ranked. In the following description, characteristics of the occupant candidates ascertained on the basis of the information included in the occupant candidate information 542 are referred to as occupant classifications. Although an example in which each occupant candidate is associated with a vehicle is shown in FIG. 6, a record of occupant candidate information 542 that does not have vehicle information is assumed to be generated when it is not possible to predict which vehicle the occupant candidate will get into. [0111] FIG. 7 is a diagram showing an example of the vehicle information 544. The vehicle information 544 includes, for example, information such as a pick-up time indicating a scheduled arrival time at the stopping area 310 set on the basis of the pick-up request, information for identifying the vehicle, the number of persons who get into the vehicle, the number of items or sizes of items of luggage carried by the occupant candidate scheduled to get into the vehicle, and a moving cost. The number of persons who get into the vehicle may be assumed to be, for example, the same as the number of occupants in the vehicle at the time of the getting-out process or may be obtained by receiving an input of whether or not the number of occupants has increased or decreased from the user transmitting the pick-up request. The moving cost is an index derived from the scheduled number of occupants per vehicle, an amount of luggage to be carried, an occupant classification of the occupant candidate (for example, the age and the degree of difficulty when the occupant candidate gets into the vehicle in the occupant candidate information 542), and the like. The fact that the moving cost is high indicates that a longer period of time is determined to be required to get into or out of the vehicle. The moving cost derivation unit 533 derives a moving cost for each vehicle with reference to the occupant candidate information 542 and the vehicle information 544. [0114] The pick-up mode determiner 530 determines the pick-up mode of each vehicle in the stopping area 310 on the basis of the number of occupant candidates of each vehicle, the number of items or sizes of items of luggage of each vehicle, or priorities of the occupant candidates at the time of the getting-into/out process. For example, the pick-up mode determiner 530 makes a determination so that a vehicle associated with an occupant candidate having high priority at the time of the getting-into/out process is preferentially stopped at a position at a short movement distance from the occupant gate Gt of FIG. 9 (a stop position of a vehicle mB or a vehicle mC in FIG. 9) as a position where it is easy to use the stopping area 310. [0115] When occupant candidates scheduled to get into or out of vehicles have the same priority at the time of the getting-into/out process, the pick-up mode determiner 530 determines the pick-up mode of each vehicle in the stopping area 310 on the basis of the number of occupant candidates of each vehicle and the number of items or sizes of items of luggage of each vehicle. In the following description, a case in which priorities of the occupant candidates at the time of the getting-into/out process shown in FIG. 9 have the same priority will be described. [0116] The pick-up mode determiner 530 associates a plurality of occupant candidates with vehicles stopped (or scheduled to be stopped) in the stopping area 310 on the basis of information of the storage 540, estimates a degree of relation between the occupant candidates on the basis of various types of information of the storage 540, and determines stop positions so that a plurality of vehicles having a high degree of relation between the occupant candidates are stopped at mutually adjacent positions. The fact that vehicles are stopped at adjacent positions indicates that no other vehicle is stopped between vehicles having a high degree of relation, for example, such as the vehicle mB, the vehicle mC, and a vehicle mD of FIG. 9. Stopping vehicles at adjacent positions may include stopping vehicles at near positions in a direction that is the same as a traveling direction of the vehicles (a longitudinal direction) or stopping vehicles at near positions side by side in a direction parallel to the traveling direction of the vehicles (a lateral direction).

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689